Exhibit 10.3

OUTFRONT MEDIA INC.
EXECUTIVE BONUS PLAN
(As Amended and Restated as of February 19, 2015)
1.Purpose.
The principal purposes of this OUTFRONT Media Inc. Executive Bonus Plan are to
assist the Company in attracting, motivating and retaining participating
Eligible Executives who have significant responsibility for the growth and
long-term success of the Company by providing incentive awards that ensure a
strong pay-for-performance linkage for such executives, and to permit the
incentive awards paid under this Plan to qualify as performance-based
compensation under Section 162(m).
2.    Definitions.
(a)    “Award” means an amount calculated and awarded to a Participant pursuant
to this Plan.
(b)    “Board” means the Board of Directors of OUTFRONT Media.
(c)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
(d)    “Committee” has the meaning set forth in Section 3(a).
(e)    “Company” means OUTFRONT Media Inc. (formerly known as CBS Outdoor
Americas, Inc.) and its wholly-owned or majority-owned subsidiaries.
(f)    “Eligible Executive” means an employee of the Company who is considered
an executive officer of OUTFRONT Media within the meaning of Section 16 of the
Exchange Act and, to the extent designated by the Committee as key executives
eligible for participation in this Plan, other executives of the Company.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
(h)    “Fiscal Year” means a fiscal year of the Company.
(i)    “Misconduct” means a Participant’s (i) violating the Company’s business
conduct statement or other code of conduct, insider trading policy or any other
material written policies of the Company, (ii) unlawfully trading in the
securities of OUTFRONT Media or of any other company based on information gained
as a result of his or her employment with the Company, or (iii) engaging in any
activity which constitutes gross misconduct or which, if the Participant is a
party to an employment agreement with the Company, would permit the Company to
terminate the Participant’s employment agreement for “cause”.
(j)    “OUTFRONT Media” means OUTFRONT Media Inc. and its successors and
assigns.
(k)    “Participant” means an Eligible Executive participating in this Plan for
a Performance Period as provided in Section 4(b).
(l)    “Performance Goals” has the meaning set forth in Section 5(b).
(m)    “Performance Metrics” has the meaning set forth in Section 5(c).
(n)    “Performance Period” means the period of time during which achievement of
the Performance Goals is to be measured. The Company’s Fiscal Year shall be the
default Performance Period. The Committee shall have the discretion to designate
a Performance Period other than the Company’s Fiscal Year, which may be longer
or shorter than a Fiscal Year.
(o)    “Plan” means this OUTFRONT Media Inc. Executive Bonus Plan, as amended
and restated as of February 19, 2015, as it may be further amended from time to
time.
(p)    “Section 162(m)” means Section 162(m) of the Code and the applicable
regulations and other guidance of general applicability that are issued
thereunder.
(q)    “Section 162(m) Exemption” means the performance-based exemption from the
limitation on deductibility imposed by Section 162(m), as set forth in Section
162(m)(4)(C) of the Code and the regulations and other guidance of general
applicability that are issued thereunder.
(r)    “Section 409A” means Section 409A of the Code and the applicable
regulations and other guidance of general applicability that are issued
thereunder.
(s)    “Separation from Service” means separation from service with the Company
for purposes of Section 409A of the Code, determined using the default
provisions set forth in Section 1.409A­1(h) of the Treasury Regulations or any
successor provision thereto.
3.    Administration of this Plan.
(a)    Committee. This Plan shall be administered by a committee appointed or
designated by the Board (the “Committee”). The Committee shall consist of at
least such number of directors as is required from time to time to satisfy the
Section 162(m) Exemption, and each such Committee member shall satisfy the
qualification requirements of such exception; provided, that, if any such
Committee member is found not to have met the qualification requirements of the
Section 162(m) Exemption, any actions taken or Awards granted by the Committee
shall not be invalidated by such failure to so qualify.
(b)    Administration. The Committee shall have all the powers vested in it by
the terms of this Plan, such powers to include the authority (within the
limitations described herein) to select the persons to be granted awards under
this Plan, to determine the time when Awards will be granted, to set Performance
Goals and other terms and conditions of Awards, to determine whether objectives
and conditions for earning Awards have been met, to determine whether Awards
will be paid at the end of the Performance Period or deferred (consistent with
Section 409A), and to determine whether an Award or payment of an Award should
be reduced or eliminated. The Committee shall have full power and authority to
administer and interpret this Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of this Plan and
for the conduct of its business as the Committee deems necessary or advisable.
The Committee’s interpretations of this Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding for all purposes and on all parties,
including the Company, its shareholders, its employees and any person receiving
an Award under this Plan, as well as their respective successors in interest.
The provisions of this Plan are intended to ensure that all Awards granted
hereunder qualify for the Section 162(m) Exemption, and this Plan is intended to
be interpreted and operated consistent with this intention. There is no
obligation of uniformity of treatment of Participants under this Plan. No member
of the Committee shall be liable for any action taken or determination made in
good faith with respect to this Plan or any Award.
(c)    Guidelines. The Committee may adopt from time to time written policies or
rules as it deems necessary or desirable for the Committee’s implementation and
administration of this Plan.
(d)    Delegation of Administrative Authority. To the extent consistent with
Section 162(m), the Committee may delegate its responsibilities for
administering this Plan to one or more officers or directors of the Company or
its affiliates as it deems necessary or appropriate for the proper
administration of this Plan.
4.    Eligibility and Participation.
(a)    Eligibility. All Eligible Executives are eligible to participate in this
Plan for any Performance Period.
(b)    Participation. For each Performance Period, the Committee, in its
discretion, shall select the Eligible Executives who shall participate in this
Plan. The Committee will select the Participants no later than 90 days after the
beginning of the Performance Period (or, if shorter, before 25% of the
Performance Period has elapsed) in accordance with Section 162(m).
5.    Awards.
(a)    Establishment of Basis for Awards. In connection with the grant of each
Award, the Committee shall (i) establish the Performance Goal(s) and the
Performance Period applicable to such Award, (ii) establish the formula for
determining the amounts payable based on achievement of the applicable
Performance Goal(s), and (iii) establish such other terms and conditions for the
Award as the Committee deems appropriate. The foregoing shall be accomplished
within 90 days of the beginning of the Performance Period (or, if the
Performance Period is shorter than 12 months, before 25% of the Performance
Period has elapsed).
(b)    Performance Goals. The term “Performance Goals” means the objective
performance goals established by the Committee for each Performance Period. The
Performance Goals may be described in terms of objectives that are related to an
individual Participant or objectives that are Company­wide or related to a
subsidiary, affiliate, division, department, region, function or business unit;
may be measured on an absolute or cumulative basis or on the basis of percentage
of or relative improvement or increase over time; may be measured in terms of
Company performance (or performance of the applicable subsidiary, affiliate,
division, department, region, function or business unit) or measured in terms of
performance relative to selected peer companies or a market index; and different
Performance Metrics may be given different weights. To the extent permissible
for Awards to qualify for the Section 162(m) Exemption, the Committee may
establish other subjective or objective goals, including individual Performance
Goals, which it deems appropriate, for purposes of applying negative discretion
in determining the Award amount. The Committee may provide, in connection with
the setting of Performance Goals, that any evaluation of performance may include
or exclude certain items that may occur during any Fiscal Year, including, but
not limited to the following: (i) asset write downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (iv) any
recapitalization, reorganization, restructuring, stock split or dividend,
merger, acquisition, divestiture, consolidation, split-up, spin­off, split-off,
combination, liquidation, dissolution, sale of assets or other similar corporate
transaction or event; (v) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in OUTFRONT
Media’s annual report to shareholders for the applicable year; (vi) acquisitions
or divestitures; and (vii) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect any Award to any Participant, they shall be
prescribed in a form that meets the requirements of Section 162(m) for
deductibility.
(c)    Performance Metrics. The term “Performance Metrics” means one or more of
the following criteria on which Performance Goals may be based: operating income
before depreciation and amortization; operating income; free cash flow;
operational cash flow; net earnings; net earnings from continuing operations;
earnings per share; earnings per share from continuing operations; earnings
before any one or more of interest, taxes, depreciation and amortization;
revenue; net revenue; net profit; net income; funds from operations; adjusted
funds from operations; total shareholder return; share price; return on equity
after tax; return on equity before tax; return in excess of cost of capital;
profit in excess of cost of capital; return on assets; return on invested
capital; return on capital employed; net operating profit after tax; net
operating profit before tax; operating margin; profit margin; economic value
added; expense or cost levels; bank debt or other long-term or short-term public
or private debt or other similar financial obligation levels; or any combination
thereof.
(d)    Certification of Awards. After the end of the Performance Period and
prior to payment of any Award, the Committee shall certify in writing the degree
to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded. Subject to Section 5(e), the Award
for each Participant shall be determined by applying the applicable formula for
the Performance Period based upon the level of achievement of the Performance
Goals certified by the Committee.
(e)    Committee Discretion. Notwithstanding anything to the contrary in this
Plan, the Committee may, in its sole discretion, reduce or eliminate, but not
increase, any Award payable to any Participant for any reason, including without
limitation to reflect individual or business performance and/or unanticipated or
subjective factors.
(f)    Maximum Awards. No Participant may be granted Awards in respect of any
Fiscal Year having a maximum aggregate value in excess of the lesser of $15
million or eight (8) times his or her base salary in effect at the beginning of
the Performance Period.
(g)    Timing of Payment. Awards will be payable by the Company to Participants
as soon as administratively practicable following the determination and written
certification of the Committee for the Performance Period pursuant to Section
5(d) above. In the case of any Participant subject to U.S. federal income tax,
the Company shall distribute amounts payable to Participants in the calendar
year following the calendar year in which the Performance Period ends and no
later than March 15th of that calendar year.
(h)    Form of Payment. Awards will be paid in cash or cash equivalents. The
Committee in its discretion may determine that all or a portion of an Award
shall be paid in stock, restricted stock, stock options or other stock-based or
stock denominated units which shall be issued pursuant to the OUTFRONT Media
Inc. Omnibus Stock Incentive Plan or a successor equity compensation plan in
existence at the time of grant.
(i)    Deferral of Payment of Awards. Notwithstanding Section 5(g), the
Committee, in its discretion, may provide to Participants the opportunity to
elect to defer the payment of any Award under an approved deferred compensation
plan or arrangement in accordance with the requirements of Section 409A. With
respect to any Award (or portion thereof) that constitutes deferred compensation
subject to Section 409A and is not otherwise exempt from Section 409A, such
Award (or portion thereof) shall not be paid earlier than the date that is six
months after the Participant’s Separation from Service if the payment is based
on the Participant’s Separation from Service (other than as a result of death)
and the Participant is classified as a “specified employee” within the meaning
of Section 409A at the time of his or her Separation from Service.
(j)    Certain Participants not Eligible. To be eligible for payment of any
Award, the Participant must (i) be employed by the Company on the date the
payment of the Award is made pursuant to Section 5(g), unless the Committee
specifies otherwise, (ii) have performed the Participant’s duties to the
satisfaction of the Committee, and (iii) have not engaged in any acts that are
considered by the Committee to constitute Misconduct.
6.    Miscellaneous Provisions.
(a)    Effect on Benefit Plans. Awards shall not be considered eligible pay
under other plans, benefit arrangements or fringe benefit arrangements of the
Company, unless otherwise specifically provided under the terms of such other
plans or arrangements.
(b)    Restriction on Transfer. Awards (or interests therein) or amounts payable
with respect to a Participant under this Plan are not subject to transfer,
assignment or alienation, whether voluntary or involuntary.
(c)    Withholding Taxes. The Company shall have the right to deduct from all
payments hereunder any federal, state, local or foreign taxes or social
contributions required by law to be withheld with respect to such awards. The
Participant shall be solely responsible for the satisfaction of any federal,
state, local or foreign taxes on payments under this Plan.
(d)    No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company or to
interfere with the ability of the Company to terminate any such employee’s
employment relationship at any time. At no time before the actual payment of an
Award shall any Participant or other person accrue any vested interest or right
whatsoever under this Plan, and the Company has no obligation to treat
Participants consistently under this Plan.
(e)    Costs and Expenses. The costs and expenses of administering this Plan
shall be borne by the Company and shall not be charged to any Award or to any
Participant receiving an Award.
(f)    No Funding of Plan. This Plan shall be unfunded, and the Awards shall be
paid solely from the general assets of the Company. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under this Plan. To the
extent that any person acquires a right to receive payments under this Plan, the
right is no greater than the right of any other unsecured general creditor.
(g)    Offset for Monies Owed. Any payments made under this Plan will be offset
for any monies that are owed to the Company to the extent permitted by
applicable law, including Section 409A (if applicable).
(h)    Other Incentive Plans. Nothing contained in this Plan shall prohibit the
Company from granting other performance awards to employees of the Company
(including Participants) under such other incentive arrangements, and in such
form and manner, as it deems desirable.
(i)    Successors. All obligations of OUTFRONT Media under this Plan shall be
binding on any successor to OUTFRONT Media whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise of all or substantially all of the business or assets of OUTFRONT
Media.
(j)    Section 409A. To the extent that any Award under this Plan is subject to
Section 409A, the terms and administration of such Award shall comply with the
provisions of Section 409A, and, to the extent necessary to achieve compliance,
may be modified at the discretion of the Committee.
(k)    Severability. If any provision of this Plan or any Award is or becomes or
is deemed to be invalid or unenforceable in any jurisdiction or would disqualify
this Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of this Plan or the
Award, such provision shall be stricken as to such jurisdiction, and the
remainder of this Plan or Award shall remain in full force and effect.
(l)    Governing Law. This Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the State of Maryland.
7.    Effective Date, Amendments and Termination.
(a)    Effective Date. This Plan first became effective as of March 27, 2014.
The terms of this Plan, as amended and restated, were adopted by the Board on
February 19, 2015, contingent upon approval by the Company’s stockholders at the
2015 Annual Meeting of Stockholders.
(b)    Amendments. The Committee may at any time terminate or from time to time
amend this Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards theretofore made under this
Plan. No such amendment or modification, however, may be effective without
approval of OUTFRONT Media’s shareholders if such approval is necessary to
comply with the requirements of the Section 162(m) Exemption including (i) any
change to the class of persons eligible to participate in this Plan, (ii) any
change to the Performance Goals or Performance Metrics or (iii) any increase to
the maximum dollar amount that may be paid to a Participant for a Performance
Period.
(c)    Termination. This Plan shall continue in effect until terminated by the
Committee.



 